STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

                                                                                   FILED
In re K.F.                                                                    December 10, 2020
                                                                                EDYTHE NASH GAISER, CLERK

No. 20-0592 (Clay County 18-JA-46)                                              SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION


         Petitioner Father D.S., by counsel Andrew Chattin, appeals the Circuit Court of Clay
County’s July 7, 2020, order 1 declining to terminate his parental rights to K.F. and directing the
parties to submit proposed parenting plans for a determination on custodial allocation. 2 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda, filed
a response in support of the circuit court’s order. The guardian ad litem, Michael W. Asbury Jr.,
filed a response on behalf of the child in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in granting primary custody of the child to the maternal
grandparents on a permanent basis.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       After initiating abuse and neglect proceedings in regard to other adult respondents, the
DHHR filed an amended petition alleging that petitioner abused the child by virtue of his substance
abuse. At the time the original petition was filed, the child was in the legal guardianship of the

       1
        The Court’s original scheduling order in this matter listed different initials for the child
and a different circuit court number in the style of the case. However, the record reflects that the
style and circuit court number included in this memorandum decision are accurate and,
accordingly, the appropriate changes have been made herein.
       2
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
maternal grandparents pursuant to an earlier family court order that permitted petitioner visitation
only. Following the amended petition’s filing, the circuit court adjudicated petitioner in March of
2019 based on the fact that his addiction affected his ability to properly parent the child. The circuit
court thereafter granted petitioner a post-adjudicatory improvement period, which it later extended.

        In June of 2020, the court held a dispositional hearing, during which it found that petitioner
successfully completed his improvement period. Finding that the DHHR had not satisfied the
burden of proof necessary for termination of petitioner’s parental rights, the court directed the
parties to file parenting plans for its consideration in allocating custodial responsibility between
petitioner and the maternal grandparents pursuant to West Virginia Code § 48-9-206. The court
then set the matter for further hearing on the issue of custodial allocation and ordered that the child
remain in the grandparents’ custody pending its final ruling on permanent placement. 3 It is from
the circuit court’s order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        Put succinctly, the assignment of error that petitioner raises on appeal is simply not ripe for
our review. In his brief on appeal, petitioner asserts that the circuit court granted primary custody
of the child to the maternal grandparents on a permanent basis. However, no order in the appendix
record before this Court contains such a ruling. Indeed, the order on appeal simply directs the
parties to submit proposed parenting plans in order to allow the circuit court to make a
determination as to permanent custodial allocation at a later hearing, but no subsequent order that
indicates the circuit court’s ruling on this issue was provided on appeal. In support of his
assignment of error, petitioner cites to portions of the dispositional transcript where the circuit
court discussed the grandparents’ ongoing custody and asserts that this discussion constitutes a
final ruling on the issue of custodial allocation. What he fails to recognize, however, is that both
the dispositional transcript and the order on appeal are explicitly clear that the parties were to
submit proposed parenting plans so that the court could, at a later hearing, make a final



       3
           The mother voluntarily relinquished her parental rights below.
                                                   2
determination as to custodial allocation. 4 “Subject matter jurisdiction does not exist over claims
that are not ripe for adjudication.” Syl. Pt. 3, State ex rel. Universal Underwriters Ins. Co. v.
Wilson, 239 W. Va. 338, 801 S.E.2d 216 (2017). Additionally, we have been clear that “this Court
will not review nonjurisdictional questions which have not been decided by the trial court.” Sands
v. Security Trust Co., 143 W. Va. 522, 533, 102 S.E.2d 733, 740 (1958) (citation omitted). Because
petitioner has failed to show that the circuit court made the ruling of which he complains, we find
that he is not entitled to appellate review.

       For the foregoing reasons, the circuit court’s July 7, 2020, order is hereby affirmed.


                                                                                            Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




       4
         To the extent that petitioner argues that the circuit court should have ordered that the child
be immediately transferred to his custody upon the circuit court’s refusal to terminate his parental
rights, we find no error. On appeal, petitioner acknowledges that the grandparents were previously
granted a legal guardianship over the child and that the child spent the majority of his life in their
care. As this Court has explained,

              [i]t is a traumatic experience for children to undergo sudden and dramatic
       changes in their permanent custodians. Lower courts in cases such as these should
       provide, whenever possible, for a gradual transition period, especially where young
       children are involved. Further, such gradual transition periods should be developed
       in a manner intended to foster the emotional adjustment of the children to this
       change and to maintain as much stability as possible in their lives.

Syl. Pt. 3, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400 (1991). Again, we stress that
the order on appeal does not contain any ruling in regard to the child’s permanent custody. Given
that the record is clear that the issue of permanent custody would be taken up at a subsequent
hearing, we find no error in the circuit court’s decision to maintain the status quo in regard to the
child’s placement. This is especially true when considering that a transfer of custody to petitioner,
if appropriate, would necessarily require a period of gradual transition. As such, petitioner is
entitled to no relief.
                                                  3